Exhibit  10.25
 
ADDENDUM TO EMPLOYMENT AGREEMENT


THIS ADDENDUM TO THE EMPLOYMENT AGREEMENT is made and entered into as of this
day December 31, 2012, by and between Max Sound Corporation, a Delaware
corporation with offices at 2902 A Colorado Blvd, Santa Monica, CA 90404 (the
“Corporation”), and Greg Halpern, an individual at 8837 Villa La Jolla Drive,
#12109, La Jolla, CA 92039 (the “Executive”), under the following circumstances:
 
RECITALS:


a.  
The Corporation has secured the services for ten years of the Executive on
October 13, 2008 upon the terms and conditions as previously set forth on that
day and by original agreement filed in the Company’s 8k filing; and



b.  
The Executive is continuing to render services to the Corporation upon the terms
and conditions as previously set forth on October 13, 2008.



NOW, THEREFORE, the parties mutually agree to the following changes to the
original emloyment agreement as follows:


The Corporation previously agreed to pay the Executive as compensation for his
services hereunder, set forth in Section 4 in the original agreement.


Compensation of Executive.
 
Greg Halpern - CFO agreed to eliminate his previous annual bonus entitlement,
which was previously 10% of revenues. In exchange for this consideration, the
Company agreed that Halpern will be decreased as his new bonus to 7% of net
profits and Halpern may receive such bonus in cash or Rule 144 stock or any
combination of both.


Wheretofore, the Parties mutually and completely agreeing to the changes and
additions listed herein this Addendum in their entirety and that all other
provisions of the original October 13, 2008 agreement remain in full force and
effect set forth their hand and seal on this day December 31, 2012.
 

MAX SOUND CORPORATION      EXECUTIVE            
/s/ John Blaisure
   
/s/  Greg Halpern
 
John Blaisure - CEO   
   
Greg Halpern
 
 
   
 
 
